UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7441



BENJAMIN H. LANEAVE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; FEDERAL BUREAU OF
PRISONS, an agency of the United States
Department     of     Justice;     REHABILITATION
SERVICES, INCORPORATED II, a corporation;
MALIK A. BRICE, individually and in his
official capacity; FREDERICK W. WILLIAMS,
individually and in his official capacity;
AMISHA MCNEILL, individually and in her
official capacity; LINDA MOORE, individually
and in her official capacity as Community
Corrections     Manager;    REDWOOD    TOXICOLOGY
LABORATORY, a commercial enterprise; WAYNE
ROSS, individually and doing business as
Redwood Toxicology Laboratory; ROBERT A.
MOUNT, individually and doing business as
Redwood    Toxicology     Laboratory;    ROY   L.
MORRISON, individually and in his official
capacity as Warden, FCI Elkton; MARK A. BEZY,
individually and in his official capacity as
Warden,     FCI     Elkton;     NELSON    APONTE,
individually and in his official capacities as
Associate Warden and Acting Warden, FCI
Elkton;   DOES    I   -   L,   being   fictitious
designations for certain unknown, identifiable
persons    serving     as   employees,    agents,
servants, officials or representatives of the
United States Government, individually and in
their official capacities,

                                             Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00329-REP)


Submitted:   January 31, 2007           Decided:   February 21, 2007


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin H. LaNeave, Appellant Pro Se. Robert P. McIntosh, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, Donald Cameron
Beck, Jr., MORRIS & MORRIS, Richmond, Virginia, Andrew Joseph
Terrell, WHITEFORD, TAYLOR & PRESTON, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

                  Benjamin H. LaNeave seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and dismissing his civil action. We have reviewed the record

and find no reversible error.                  Accordingly, we affirm on the

reasoning of the district court. See LaNeave v. United States, No.

3:05-cv-00329-REP (E.D. Va. June 15, 2006).                  Additionally, we deny

as   unnecessary        LaNeave’s   request      to   file   a   formal     brief   and

appendix in this case.*          We dispense with oral argument because the

facts       and    legal   contentions   are     adequately      presented    in    the

materials         before   the   court   and     argument     would   not    aid    the

decisional process.



                                                                             AFFIRMED




        *
      We intend and discern no prejudice to LaNeave by denying his
motion. We have fully considered the “formal” brief he tendered to
the Clerk, but have construed it as his informal brief. Further,
because the district court transmitted its complete record to this
court for our use on appeal, our consideration of LaNeave’s
proposed appendix is unnecessary.

                                         - 3 -